Citation Nr: 1738352	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1974 and from June 1974 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was previously remanded by the Board in November 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral pes planus was noted on entrance into service.

2.  The Veteran's pre-existing bilateral pes planus increased in disability during his active military service, and the increase was not clearly and unmistakably due to the natural progress of the disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, however, the Board finds that service connection is warranted for the Veteran's bilateral pes planus.  Therefore, no further discussion of VA's duties to notify and assist is necessary as any deficiency would be moot.

Service Connection

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of soundness condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has subsequently adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.

During the July 1973 enlistment examination, an examiner noted the Veteran had bilateral pes planus.  As such, the Veteran's pes planus was noted on examination for entrance, and is not presumed to have been in sound condition with regard to his feet when examined, accepted and enrolled in service.  

A review of the service treatment records (STRs) shows that the Veteran had a right big toe injury in December 1974.  There were no other foot related complaints in the STRs.  At separation examination in February 1975, the examiner noted pes planus.  On the February 1975 report of medical history, no foot trouble was noted.  

In a February 2006 VA examination, the examiner noted a medical history of pes planus.  The Veteran reported continued bilateral foot pain, to include weakness and stiffness, rare swelling, fatigability, and lack of endurance due to the bilateral feet.  The Veteran reported that during periods of flare-up, he had pain at level seven on a scale of 0-10.  The Veteran reported that his feet had always been flat and that he occasionally bought over-the-counter shoe inserts.  He reported he always bought good quality shoes with arch support and utilized analgesics to decrease the pain.  The examiner noted that examination of the right and left feet showed there was no unusual callus formation, no deformity of the nails, no deformity of the toes or hallux valgus deformity.  The examiner noted there was no unusual shoe-wear pattern and the Achilles tendon was not deviated medially with nonweightbearing.  However, the examiner noted that with weightbearing there was a medial deviation.  The examiner noted there was marked flattening of the longitudinal arch consistent with pes planus in both feet.  The examiner noted the Veteran did not report any pain with manipulation of the feet but there were additional limitations of range of motion or joint function secondary to fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted the major functional impairment was lack of endurance following repetitive use.  The examiner noted there was no edema, swelling, redness, warmth, bone or joint deformity.  The examiner noted the Veteran's posture was erect with rising on to his heels and his toes and stability of the ankle was present with testing.  The examiner diagnosed bilateral pes planus.  

Pursuant to a November 2015 Board remand, the Veteran was provided VA examination in January 2016.  At examination, the examiner diagnosed bilateral pes planus.  During examination, the Veteran reported recurrent sharp pain under his feet and on top of his feet.  The Veteran reported that flare-ups impacted the function of his feet.  Specifically, the Veteran reported that if he walked a lot during the day or if he jogged, he had worsening pain and swelling at the end of the day.  He reported that if he walked a lot or was on his feet all day, he had increased pain bilaterally and he would limp while walking.  He indicated that thereafter he had to rest and elevate his feet.  The Veteran reported that he had injured his right foot in the military and went to sick call.  He did not remember the details but indicated that he was placed on "R&R."  The Veteran reported he began having increased pain and swelling bilaterally after the injury.  On objective examination, the examiner noted the Veteran had bilateral pain on use of the feet and on manipulation of the feet.  Pain was accentuated on manipulation.  The examiner noted there was swelling on use in both feet and there were characteristic calluses in both feet.  The examiner noted the Veteran tried arch supports but both feet remained symptomatic.  The examiner noted the Veteran had extreme tenderness of plantar surfaces on both feet that were not improved by orthopedic shoes or appliances.  The examiner noted the Veteran had decreased longitudinal arch height in both feet on weightbearing and there was objective evidence of marked deformity in both feet, specifically pronation.  The examiner noted the condition (pronation) was not improved by orthopedic shoes or appliances.  The examiner noted that for both feet, the weightbearing line fell over or medial to the great toe and that there was inward bowing of the Achilles tendon.  Based on the above, the examiner opined that it was likely (greater than 50 percent probability) that the Veteran's preexisting pes planus increased in severity during active service and that the current pes planus was related to the pes planus he had at entrance into service.  

An addendum opinion was conducted in March 2016.  The examiner opined that based on a review of the claims file, the majority of the evidence supported that it was not at least as likely as not that the Veteran's "EPTS" bilateral pes planus was aggravated by service beyond a normal progression of the disease process.  

The Board notes that the Veteran has maintained that his bilateral pes planus had worsened during active service due to his rigorous basic training and his military occupational specialty (MOS) as a masonry specialist.  The Veteran indicated that in basic training, he participated in constant marching, standing, and jumping exercises and that his MOS entailed the Veteran to climb ladders constantly while carrying heavy loads of mortar, bricks, and blocks to complete projects.  See November 2011 Notice of Disagreement; see February 2014 Substantive Appeal; see July 2014 Statement in Support of Claim; see October 2014 Statement of Accredited Representative.  

Given the Veteran's credible and consistent statements and the January 2016 VA examiner's opinion that the Veteran's preexisting pes planus increased in severity during active service, the Board finds that the Veteran's bilateral pes planus did increase during service.  As such, this increase triggers the application of the presumption of aggravation.  Considering the presumption of aggravation applies, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231 (2011).  Based on the evidence of record, the Board cannot find that the increase in disability was clearly and unmistakably the result of the natural progress of the disease.  The Board acknowledges the March 2016 VA opinion, however, the opinion was not based on the high evidentiary standard of clearly and unmistakably that is required.  Instead, the VA examiner opinion was that it was not at least as likely as not that the Veteran's bilateral pes planus was aggravated by service beyond a normal progression of the disease process.  Accordingly, as the high evidentiary standard required to rebut the presumption has not been met in this case, service connection is warranted for bilateral pes planus.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


